Citation Nr: 1131190	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-03 389A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs Medical Center (VAMC) 
in Togus, Maine




THE ISSUE

Entitlement to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to January 1976.

This appeal to the Board of Veterans Appeals (Board) originally arose from a November 2007 VAMC decision denying the Veteran enrollment in the VA healthcare system.

By decision of May 2010, the Board remanded this case to the VAMC for further development of the evidence and for due process development.

In October 2010, the VAMC granted the Veteran entitlement to basic eligibility for enrollment in the VA healthcare system in Priority Group 8C, which requires him to agree to make appropriate co-payments; the matter of entitlement to a level of priority higher than Priority Group 8C remains for appellate consideration.

By decision of February 2011, the Board remanded this case to the VAMC for further development of the evidence and for due process development.

The appeal is again REMANDED to the VAMC.  The VA will notify the appellant if further action is required.


REMAND

By decision of February 2011, the Board remanded this case to the VAMC for further development of the evidence and for due process development, to include adjudicating the matter of whether the Veteran was entitled to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system.

Although the VAMC reviewed the veteran's case in April 2011, and found him eligible for VA medical treatment, it failed to address the matter of whether the Veteran was entitled to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

Under the circumstances, the Board finds that due process of law requires that this case must be remanded to the VAMC to address the matter of whether the Veteran is entitled to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system, to include whether he is entitled to health care without required agreement to make appropriate co-payments.  See 38 C.F.R. § 17.36(b)(8) (2010). 

Accordingly, this appeal is hereby REMANDED to the VAMC for the following action:

1.  The VAMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include the matter of whether the Veteran is entitled to a level of priority higher than Priority Group 8C for the purpose of basic eligibility for enrollment in the VA healthcare system, i.e. whether he is entitled to health care without required agreement to make appropriate co-payments.

2.  To help avoid future remand, the VAMC must ensure that all requested adjudicative action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

3.  Unless the claim on appeal is granted to the veteran's satisfaction, the VAMC must furnish him an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

